Citation Nr: 0524636	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  05-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether a March 1947 rating decision that severed service 
connection for defective vision was clearly and mistakably 
erroneous.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from January 1943 to 
December 1943.

In a March 1947 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, severed 
service connection for compound myopic astigmatism, 
bilateral, convergence insufficiency, and hyperphoria on the 
right (previously desribed as defective vision).  This appeal 
arises from a June 2005 RO rating decision that determined 
that the March 1947 rating decision was not based on clear 
and unmistakable error (CUE).  

In a June 2004 rating decision, the RO granted service 
connection for right eye hyperopia and assigned a 
noncompensable rating.  In October 2004, the veteran 
submitted a notice of disagreement (NOD) with the 
noncompensable rating.  In January 2005, the RO issued a 
statement of the case (SOC).  Later in January 2005, the 
veteran's authorized representative requested in writing that 
the appeal be withdrawn.  Thus, the issue is no longer before 
the Board.  See 38 C.F.R. § 20.204

In a rating decision issued on September 20, 2004, the RO 
granted service connection for depressive disorder and 
assigned an initial 30 percent rating effective from June 29, 
2004 (a later rating action granted a 50 percent rating).  
The veteran submitted an NOD with the initial rating assigned 
and the RO issued an SOC; however, the veteran has not 
submitted a substantive Appeal, and this issue has not been 
certified as being on appeal.  The veteran has until 
September 20, 2005, to submit a VA Form 9, or other document 
containing the necessary information, to the RO, if he 
desires to continue that appeal. 

This appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  In a January 1944 rating decision, the RO established 
service connection for bilateral defective vision.

2.  The RO severed service connection for bilateral defective 
vision by rating action dated in March 1947.

3.  The March 1947 decision did not consider evidence that 
the disability had been aggravated in service, and such 
failure was outcome determinative.


CONCLUSION OF LAW

The grant of service connection for bilateral defective 
vision was not clearly and unmistakably erroneous and 
severance was the product of CUE.  38 U.S.C.A. § 5109A (West 
2002); Section 2.1009(d) Regulations, Administrator, November 
26, 1945, 10 Fed. Reg. 14453.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The provisions of the VCAA are not applicable to claims 
involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Therefore, the VCAA is not for application in the 
instant case.

Analysis

The RO granted service connection for defective vision on the 
basis of aggravation by rating action issued in January 1944.  
The RO proposed to sever service connection by rating action 
issued in January 1947 and severed service connection in a 
March 1947 rating decision.  The veteran has alleged that the 
March 1947 RO decision contains CUE.  

In March 1947 the law on severance of service connection 
provided:

That a rating board may reverse or amend a 
decision by the same or any other rating board 
where such reversal or amendment is obviously 
warranted by a clear and unmistakable error shown 
by the evidence in file at the time the prior 
decision was rendered, but in each case there 
shall be attached to each copy of the rating a 
signed statement by the rating board definitely 
fixing the responsibility for the erroneous 
decision.  

Section 2.1009(a) Regulations, Administrator, November 26, 
1945, 10 Fed. Reg. 14453.

The law in effect in March 1947 further provided: 

In those instances wherein the severance of service 
connection is involved (the burden of proof being 
on the Government), the claimant will be 
immediately notified in writing of the contemplated 
action and the detailed reasons therefor and will 
be given a reasonable period, not to exceed sixty 
days, from the date on which such notice is mailed 
to his last address of record, for the presentation 
of additional evidence pertinent to the question.  

Section 2.1009(d) Regulations, Administrator, November 26, 
1945, 10 Fed. Reg. 14453.

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

The evidence in the file at the time of the January 1944 
decision that granted service connection for defective vision 
includes a January 1943 induction examination report.  That 
report notes that the veteran had corrected vision of 20/50 
on the right and 20/30 on the left.  

An October 7, 1943, ear-nose-throat clinic report notes that 
the veteran was admitted and seen for refractive error.  An 
October 13 entry notes that he was to return on October 18 
for eye treatment.  A subsequent treatment report notes that 
the veteran supplied a pre-service history of vision problems 
but also notes that he currently reported that his eyes hurt 
severely.  

A November 5, 1943, military examination report notes that 
the veteran complained of poor vision.  He first noticed poor 
vision when in high school.  Corrected visual acuity was 
20/70, bilaterally.  

A certificate of disability for discharge dated November 24, 
1943, reflects that the veteran became unfit for duty on 
November 4, 1943, while performing military duty.  The cause 
of the disease was undetermined and it was deemed to have 
existed prior to entry.  

The veteran applied for VA benefits in December 1943.  His 
application notes that defective vision began in 1934.  

On January 14, 1944, the RO received a letter from 
optometrist Norman B. Hill.  Dr. Hill noted that the veteran 
had received new glasses on January 27, 1942, and that his 
lenses were changed three times since then.  The optometrist 
noted that when the veteran entered military service, he was 
wearing the third set of glasses.  The optometrist could 
provide no other information.   

In a rating decision dated on January 20, 1944, the RO 
granted service connection for defective vision, 20/70 
bilaterally, and assigned a 20 percent rating.  

The veteran underwent a VA examination in August 1944 and 
complained of headaches and eye trouble.  An August 1944 
referral eye examination conducted by ophthalmologist A. 
Moulton, M.D., yielded diagnoses of compound myopic 
astigmatism and right hyperphoria (failure of the visual axes 
to remain parallel, one eye having a permanent upward 
deviation, Dorland's Illustrated Medical Dictionary 798 (28th 
ed. 1994)).    

The veteran underwent a VA eye examination in August 1946 
during which astigmatism, exophoria, right hyperphoria, and 
convergence discrepancies were noted.  

In a January 1947 rating decision, the RO proposed to sever 
service connection for an eye condition.  The RO sent the 
veteran a letter notifying him of the reasons for the 
proposed severance and allowing him 60 days to respond.  

In a March 1947 rating decision, the RO severed service 
connection for bilateral defective vision.  Cited in the 
decision were the eye examination reports of July 1944 and 
August 1946.  Also placed in the claims file at that time was 
a signed statement by the rating board definitely fixing the 
responsibility for the erroneous decision.  

In July 2005, the veteran essentially argued that the law in 
effect in January 1944 had not been properly considered in 
the March 1947 rating decision that severed service 
connection.  

Once service connection has been granted, it can be severed 
only upon VA's showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met. 
38 C.F.R. § 3.105(d)(formerly 38 C.F.R. § 2.1009);

Although VA had a very high burden to meet in the rating 
decision severing service connection, the veteran now bears 
the high burden of establishing CUE in that decision.  
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

VA's burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of CUE. See Baughman v. Derwinski, 1 Vet. App. 
563 (1991); see also Graves, supra (holding that CUE is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one that is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

The United States Court of Appeals for the Federal Circuit 
has since held that in order to be CUE, the error must be of 
a type that is outcome determinative.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
VA can consider evidence acquired after the rating decision 
granting service connection.  Daniels v. Gober, 10 Vet App 
474, 479 (1997). 

In this case, therefore, the veteran must show that VA's 1947 
determination of CUE in the 1944 rating decision was itself 
the product of CUE.  Although VA had a very high burden to 
meet in the 1947 rating decision, the veteran now bears the 
high burden of establishing CUE in the 1947 decision.  Id.

In the March 1947, the RO found that there was "no evidence 
of record during the period of service, which could account 
for aggravation of the pre-existing eye condition."  There 
is no indication that the RO considered service medical 
records showing the deterioration in the veteran's corrected 
visual acuity from 20/30, 20/50 at service entrance to 20/70 
proximate to the time of service separation.

The question becomes whether the failure to consider the 
correct evidence was outcome determinative.  The August 1946, 
VA examination showed that visual acuity was correctable to 
20/20, thus, it might be argued, providing evidence that 
there was no increase in the underlying disability during 
service.  That examination, however, also showed the presence 
of additional eye disability, in the form of convergence 
insufficiency and slight hyperphoria.  This examination could 
not, therefore, be read as supporting a finding of no 
increase in eye disability during service. 

Regulations then, as now, created a presumption that any 
increase in disability during service, demonstrated 
aggravation unless there was a specific finding that the 
increase was due to natural progression.  38 C.F.R. § 2.1079 
(1938) (now 38 C.F.R. § 3.306); VAR 1063(k).  There was no 
finding of natural progression at the time of the severance.

Further, in order to support the severance, the evidence 
would have to have been clear and unmistakable on the 
question of aggravation.  Otherwise, the 1944 grant of 
service connection would not have been the product of clear 
and unmistakable error.  

The RO did find in March 1947, that the veteran's eye 
disabilities were all constitutional or developmental 
conditions, but regulations at the time actually provided for 
service connection for chronic constitutional conditions.  
38 U.S.C.A. § 2.1087 (1938).

For these reasons, the Board finds that the failure to 
consider evidence of aggravation during service was outcome 
determinative.  In view of the above, the Board finds that 
the severance of service connection for defective vision was 
clearly and unmistakably erroneous.  Accordingly, the claim 
must be granted.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d) (2004).


ORDER

Service connection for bilateral defective vision was 
erroneously severed in March 1947.  The appeal is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


